Citation Nr: 1751773	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a dental disorder, to include periodontal disease, to include as secondary to service-connected disability, for compensation purposes.  


REPRESENTATION

Veteran represented by: 	Kenneth J. Spindler, attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active duty service from July 1964 to July 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This matter was previously before the Board in December 2016, at which time it was remanded for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a dental disorder, to include periodontal disease, to include as secondary to service-connected disability have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by a veteran or by his or her authorized representative. Id. 

In an October 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for a dental disorder, to include periodontal disease, to include as secondary to service-connected disability, for compensation purposes.  As to this issue there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal is dismissed.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


